Citation Nr: 9902958	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  
This matter came 


before the Board of Veterans' Appeals (Board) on appeal from 
a September 1996 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) which established service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 10 percent evaluation for that disability.  In 
March 1998, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In May 
1998, the RO increased the evaluation for PTSD from 10 to 30 
percent.  In January 1999, the veteran expressly informed the 
Board in writing that he wished to "withdraw my appeal of 
the rating of my service-connected PTSD."  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDING OF FACT

A January 1999 written statement from the veteran expressly 
withdrew his substantive appeal from the denial of an 
increased evaluation for PTSD.  


CONCLUSION OF LAW

The issue of the veteran's entitlement to an increased 
evaluation for PTSD has been withdrawn and no allegation of 
error of fact or law remains.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. § 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1999 written statement, the veteran advanced 
that "I request your office withdraw my appeal of the rating 
of my service-connected PTSD that is currently pending before 
the Board."  The Board observes that an appellant may 
withdraw his substantive appeal in writing at any time prior 
to the Board's promulgation of a decision.  38 C.F.R. 
§ 20.204 (1998).  The Board finds that the veteran's January 
1999 written statement effectively withdrew his substantive 
appeal.  Therefore, the Board concludes that no allegation of 
fact or law remains.  In the absence of such assertions, the 
appeal should be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
1991).  


ORDER

The appeal is dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

